Citation Nr: 0604355	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for periodontal disease 
for compensation purposes.

2.  Entitlement to service connection for a dental disability 
for the purposes of obtaining Department of Veterans Affairs 
outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1974, and from August 1974 to August 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Waco, 
Texas, which denied service connection for periodontal 
disease.  In March 2003, the veteran testified before the 
undersigned Acting Veterans Law Judge via video conference.  
A transcript of that hearing was produced and has been 
included in the claims folder for review.

Following that hearing, the claim was remanded via the 
Appeals Management Center (AMC) for the purpose of obtaining 
additional medical information.  That Remand was dated July 
2003.  The claim has since been returned to the Board for 
review.  

The issue of entitlement to service connection for a dental 
disability for the purposes of obtaining VA outpatient dental 
treatment (not compensation) is addressed in the REMAND 
portion of the decision below and it is REMANDED to the RO 
via the AMC in Washington, DC.  The VA will notify the 
veteran if further action is required on the part of the 
veteran.


FINDINGS OF FACT

1.  The veteran has been diagnosed as suffering from 
periodontal disease.

2.  The service medical records do not show an in-service 
dental trauma.
CONCLUSION OF LAW

Periodontal disease may not be service-connected for purposes 
of compensation.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, for the 
reasons stated below, the Board finds that the veteran is not 
entitled to compensation for his periodontal disease as a 
matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's 
Office of General Counsel held that the VCAA does not require 
either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that a 
benefit could not possibly have been awarded as a matter of 
law.).  Accordingly, no further discussion of the VCAA is 
warranted with respect to the issue of service connection for 
a dental disability for compensation purposes.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
See 38 C.F.R. § 3.381(a) (2005).  As such, service connection 
for compensation purposes is not available for a dental 
condition other than for injuries sustained as a result of 
dental trauma.  The Board notes that in a precedent opinion, 
VA's General Counsel held that dental treatment of teeth, 
even extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  

The medical evidence reflects that the veteran does currently 
have a periodontal condition.  For example, a January 2004 VA 
dental examination found the veteran to have severe 
generalized chronic adult periodontitis.  However, the 
evidence, including the service medical records, do not show 
that the veteran experienced in-service trauma to his mouth, 
to include his teeth.  Moreover, the January 2004 VA examiner 
stated that the periodontis was not a result of combat wounds 
nor service trauma.

The Board further notes that the veteran has not asserted or 
alleged that he suffered any such trauma during service.  
Rather, he has indicated, to include at his March 2003 
hearing, that his periodontal condition first developed 
during service, and was discovered on apparently routine 
dental examination.  

The Court held in Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) that in cases where it is the law, and not the 
evidence, that is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  As 
already stated, for the purposes of compensation benefits, 
service connection for a dental condition can only be awarded 
when the disability is due to in-service dental trauma.  
Consequently, because there is no evidence of dental trauma 
and the veteran's current appeal is based on his complaint of 
periodontal disease that may occurred while he was in 
service, the Board is without legal authority under governing 
regulations to grant service connection for a dental 
condition for purposes of an award of disability compensation 
benefits.  As such, the veteran's claim of entitlement to 
service connection for periodontal disease for compensation 
purposes is denied.

The Board acknowledges that dental conditions may be service 
connected for purposes of determining entitlement to dental 
examinations and/or outpatient dental treatment under 38 
C.F.R. Part 17 (2005).  However, the foregoing analysis was 
for the purpose of determining whether compensation benefits 
are warranted.  As stated in the Introduction, the issue of 
service connection for a dental disability for the purposes 
of obtaining VA outpatient dental treatment (not 
compensation) is addressed in the REMAND portion of this 
decision.


ORDER

Service connection for periodontal disease for compensation 
purposes is denied.


REMAND

In July 2003, the Board remanded the claim for the purpose of 
obtaining additional medical information.  Unfortunately, 
when the claim was remanded, the Board did not specifically 
request that the AMC ensure that the veteran was provided 
with the correct VCAA information.  A review of the claims 
folder indicates that that has not happened in this instance.  

The record reflects that the RO and AMC sent VCAA letters to 
the veteran in July 2002 and January 2004 respectively.  
While these letters informed the veteran of the various 
aspects of VCAA with respect to a nondental claim, they did 
not inform him of the requirements of the VCAA with respect 
to a dental claim and the dental-specific requirements.  That 
is, the RO had a duty to inform the veteran in the VCAA 
letter the difference between a grant of service connection 
for a dental injury or trauma versus a grant of service 
connection for dental outpatient treatment.  See 38 C.F.R. §§ 
3.381, 17.161 (2005) and 38 U.S.C.A. § 1712 (West 2002).  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The RO should ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2005); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the dental 
issue to include outpatient dental 
treatment. 

In particular, the RO must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his dental claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
Additionally, the RO must specifically 
issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on his claim for 
service connection for a dental 
disability for outpatient dental care 
treatment.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided with a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate appellate procedure.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


